t c memo united_states tax_court michele d livingston petitioner v commissioner of internal revenue respondent docket no filed date howard b teller for petitioner richard a stone for respondent memorandum opinion thornton judge this case is before the court on petitioner’s motion for litigation and administrative costs pursuant to sec_7430 and rule ' references to sec_7430 in this opinion are to that section as amended by the taxpayer bill of right sec_2 publaw_104_ sec_701 110_stat_1452 effective with respect to proceedings commenced after date the continued - - neither party has requested an evidentiary hearing on petitioner’s motion and we conclude that none is necessary see rule a and we base our decision on the pleadings petitioner’s motion for litigation and administrative costs respondent’s objection to that motion the supporting memoranda and affidavits and the record in this case the full findings_of_fact underlying the substantive dispute between the parties appear in the court’s opinion livingston v commissioner tcmemo_2000_121 we repeat only the facts necessary to clarify our discussion background for taxable years and petitioner and theron livingston theron were married for taxable_year petitioner filed a separate individual federal_income_tax return theron filed no federal_income_tax return for taxable_year petitioner and theron filed a joint individual federal_income_tax return continued amendment shifted to the commissioner the burden of proving that the position_of_the_united_states was substantially justified see sec_7430 b a judicial proceeding is commenced in this court with the filing of a petition see rule a petitioner filed her petition on date accordingly the amendments to sec_7430 apply here see 108_tc_430 other section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure in theron pleaded guilty to income_tax evasion pursuant to sec_7201 for taxable_year and to a offense for distribution of cocaine base as part of the criminal proceeding respondent reconstructed theron’s income for taxable years and using a net_worth analysis in the plea agreement theron admitted consistent with respondent’s net_worth analysis that in he had additional unreported income of dollar_figure after theron’s plea agreement respondent conducted a civil examination of theron’s federal_income_tax return and petitioner’s and theron’s joint federal_income_tax return as part of this examination respondent’s revenue_agent requested petitioner and theron who was then in prison each to provide documentation such as income records and expense records neither petitioner nor theron complied with the request relying upon the income reconstructions prepared in the criminal investigation with certain modifications respondent determined a dollar_figure deficiency in theron’s federal_income_tax liability and a dollar_figure deficiency in petitioner’s and theron’s joint federal_income_tax liability for taxable_year respondent also determined that theron was liable for an dollar_figure addition_to_tax for fraud on date respondent issued a notice_of_deficiency reflecting these determinations - after the notice_of_deficiency was issued respondent assigned the case to an irs appeals officer petitioner’s counsel had several telephone discussions with respondent’s appeals officer but never met with him in person petitioner’s counsel asked the appeals officer to concede that petitioner was entitled to relief from joint liability pursuant to former sec_6013 but presented no information documentation or other evidence to explain why petitioner qualified for this relief petitioner’s counsel also reguested all the information in respondent’s administrative files regarding the criminal net_worth computations the appeals officer denied this request on the ground that the information sought was grand jury information that was not available to the appeals officer petitioner’s counsel then insisted that the case be sent to respondent’s district_counsel in her petition to this court petitioner disputed respondent’s determination of the deficiency and sought relief from joint liability under former sec_6013 theron filed a separate petition for taxable years and the cases were consolidated for trial briefing and opinion on date a trial was held in the consolidated cases on date--before opening briefs were due--- sec_6015 was enacted replacing former sec_6013 which was repealed generally as of the same date see internal_revenue_service - - restructuring and reform act of rra publaw_105_206 e 112_stat_734 on august and petitioner filed administrative elections for relief from joint liability pursuant to sec_6015 and c respectively the court suspended the briefing schedule to provide respondent an opportunity to respond to petitioner’s administrative elections on date respondent notified petitioner that she is entitled to relief from joint liability pursuant to sec_6015 and mailed her a proposed decision representing a concession that she has no liability for any amount of the deficiency in dispute respondent made no determination whether petitioner qualified for relief under sec_6015 on date petitioner advised the court that she agreed with respondent’s concession of the entire deficiency against her pursuant to sec_6015 but that she would not agree to respondent’s proposed decision unless respondent also responded to her election under sec_6015 with leave of the court on date petitioner filed an amendment to petition in which she requested the court to require respondent to make a determination as to her eligibility for relief from joint liability under former sec_6013 and sec_6015 on date respondent filed an answer to petitioner’s amendment to petition the court then directed the parties to file opening and answering briefs in livingston v commissioner tcmemo_2000_121 this court held that because of infirmities in respondent’s net_worth computations respondent’s determination of a deficiency for theron was not sustained for taxable_year this court held that theron’s admission of unreported income was strong evidence of the prima facie validity of respondent’s net_worth computations but that the evidence offered at trial established that the deficiency was less than that determined in respondent’s notice_of_deficiency we also held that with regard to petitioner’s request for a determination as to her eligibility for relief from joint liability pursuant to sec_6015 respondent’s concession that pursuant to sec_6015 c petitioner has no liability for any amount of deficiency for taxable_year had resolved the controversy between petitioner and respondent that was before us we declined to express an advisory opinion as to whether petitioner would have qualified for relief under sec_6015 ’ discussion sec_7430 permits the award of reasonable administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states in connection with the determination of any_tax interest we determined that petitioner had conceded the issue of her entitlement to relief pursuant to former sec_6013 - j- or penalty under the internal_revenue_code an award of reasonable administrative or litigation costs may be made where the taxpayer is the prevailing_party and did not unreasonably protract the administrative or judicial proceedings see sec_7430 and b litigation costs may be awarded only if the taxpayer exhausted available administrative remedies see sec_7430 b to be a prevailing_party a taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and meet certain net_worth requirements see sec_7430 c a and respondent concedes that petitioner substantially prevailed and meets the net_worth requirements respondent argues however that petitioner is not the prevailing_party because respondent was substantially justified in maintaining his position in the administrative and judicial proceedings respondent also argues that petitioner did not exhaust all administrative remedies that petitioner unreasonably protracted the proceedings and that the fees requested are unreasonable as a general_rule the taxpayer in an administrative or court_proceeding is not treated as the prevailing_party if respondent establishes that the position_of_the_united_states was substantially justified see sec_7430 b pursuant to --- - sec_7430 the term position_of_the_united_states means a the position taken by the united_states ina judicial proceeding to which subsection a applies and b the position taken in an administrative_proceeding to which subsection a applies as of the earlier of-- the date of the receipt by the taxpayer of the notice of decision of the internal_revenue_service office of appeals or the date of the notice_of_deficiency here the record does not reflect that the appeals_office ever issued a notice of decision prior to the issuance of the notice_of_deficiency accordingly respondent is considered to have taken a position in the administrative proceedings on the date the notice_of_deficiency was issued respondent is considered to have taken a position in the judicial proceedings herein when the answer was filed see huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on another ground tcmemo_1991_144 although the positions respondent takes in the administrative and judicial proceedings are normally considered separately to permit consideration of changes in respondent’s position in the two proceedings see austin v commissioner tcmemo_1997_157 here the distinction is of little consequence as respondent appears to have taken the same position in both the notice_of_deficiency and in the answer - the united states’ position is substantially justified if it is justified to a degree that could satisfy a reasonable person 487_us_552 to be substantially justified the united states’ position need not be correct but need only have a reasonable basis both in law and fact id see also 86_tc_962 whether respondent’s position was substantially justified depends upon the reasonableness of the position based on all the facts known to the respondent when he took positions in the administrative and judicial proceedings see 108_tc_430 85_tc_927 the fact that respondent eventually loses or concedes a case does not establish that respondent’s position was unreasonable see 92_tc_760 wasie v commissioner supra pincite the burden_of_proof is on respondent to show that the position_of_the_united_states was substantially justified see sec_7430 b rule e the substantive issues in the underlying case were whether petitioner and theron were jointly liable for the deficiency as determined in the notice_of_deficiency and whether petitioner qualified for relief from joint liability pursuant to former sec_6013 or sec_6015 -- - respondent’s justification as to the asserted deficiency respondent had a reasonable basis in law and fact for concluding that petitioner and theron were jointly liable for a deficiency as determined in the notice_of_deficiency for taxable_year theron had admitted that he had unreported income in as determined in the criminal net_worth computation as we stated in livingston v commissioner tcmemo_2000_121 theron’s admission was strong evidence of the validity of the criminal net_worth computation and consequently of the civil net_worth computation upon which the deficiency determination was predicated respondent’s justification as to denial of petitioner’s claim for relief from joint liability a period before repeal of former sec_6013 as described above during the administrative proceedings and throughout the trial of this case the applicable statutory provision for relief from joint liability was former sec_6013 which was repealed shortly after the trial and replaced by sec_6015 effective date see rra sec_3201 a e under former sec_6013 to qualify for relief a taxpayer had to establish that a joint federal_income_tax return was filed there was a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and taking into account all the facts and circumstances it would be ineguitable to hold the spouse seeking relief liable for the deficiency attributable to such substantial_understatement of particular significance here were items and above during the civil examination petitioner refused to provide requested records to respondent’s revenue_agent although petitioner asserted her entitlement to relief from joint liability at some point in the administrative proceedings she never provided any corroborating evidence to justify her claim indeed it is unclear from the record that she ever provided any explanation why she believed she merited relief from joint liability similarly during trial preparation she provided no significant support for her position that she was entitled to innocent spouse relief whether a spouse is entitled to relief from joint liability depends upon an examination of all the facts and circumstances it is unclear whether petitioner ever asserted a claim for relief from joint liability during the civil examination at trial petitioner produced an executed form_8379 injured_spouse claim and allocation dated date petitioner offered no documentation however that the form was ever transmitted to respondent respondent’s agent testified that she never received the form even if we were to assume arguendo that petitioner did submit the form_8379 to respondent the form_8379 offered into evidence includes no explanation as to why petitioner believed she gualified for relief from joint liability -- including the credibility of the spouse seeking relief see estate of sell v commissioner tcmemo_1993_325 brailsford v commissioner tcmemo_1991_639 because the burden is on the taxpayer to establish entitlement to relief from joint liability see 60_tc_300 respondent does not act unreasonably in requiring better proof than mere assertions of entitlement to relief without independent corroboration see 839_f2d_602 9th cir the limited information available to respondent’s appeals officer and district_counsel when the notice_of_deficiency was issued and when the answer was filed included information that petitioner had failed to cooperate with requests for information that petitioner’s and theron’s expenses were greater than the income reported on their return that petitioner was living in the house where drugs were discovered upon theron’s arrest in and that petitioner remained married to theron on the basis of this information respondent would have been reasonable in concluding that petitioner may have known or have had reason to know of the unreported income and thus would not be entitled to relief from joint liability under former sec_6013 indeed even after submission of all the evidence by both parties at trial it was not a foregone conclusion that respondent’s asserted deficiency for would not be sustained--a - - determination that if the parties had not settled the issue would have been made by the court only after carefully weighing all the evidence and assessing the credibility of several key witnesses---or that petitioner would have prevailed on her claim for relief from joint liability under former sec_6013 e --an issue that we need not reach given respondent’s concession that petitioner is entitled to full relief from joint liability pursuant to sec_6015 b period after enactment of sec_6015 effective date former sec_6013 was repealed and replaced with retroactive effect by new sec_6015 see rra sec_3201 e 112_stat_740 in 114_tc_354 we summarized the effect of new sec_6015 as follows whereas sec_6013 had offered only a single avenue of relief based on a spouse’s lack of knowledge or reason to know of a substantial_understatement sec_6015 authorizes three types of relief subsection b provides a form of relief available to all joint filers and similar to but less restrictive than that previously afforded by sec_6013 subsection c permits a taxpayer who has divorced or separated to elect to have his or her tax_liability calculated as if separate returns had been filed subsection f confers discretion upon the commissioner to grant equitable relief based on all facts and circumstances in cases where relief is unavailable under subsection b or c in date petitioner made administrative elections for relief pursuant to new sec_6015 on date respondent conceded that petitioner was entitled to relief under sec_6015 respondent was entitled to take a reasonable amount of time to verify whether the facts established by petitioner met the conditions for relief under sec_6015 particularly considering that the new statute raised novel and complex interpretive issues see 92_tc_760 ndollar_figure we believe that respondent’s concession within months of petitioner’s election under sec_6015 was reasonable see 740_f2d_843 11th cir united_states was substantially justified in waiting months after filing of complaint in equal access to justice case because the issues were not simple rouffy v commissioner tcmemo_1987_5 5-month delay in conceding case was not unreasonable where amended statute raised novel issues cc period after respondent conceded relief under sec_6015 c in livingston v commissioner tcmemo_2000_121 we concluded that respondent prevailed on the issue of whether he was required to address petitioner’s election under sec_6015 after respondent had conceded that petitioner was entitled to relief under sec_6015 respondent’s position was substantially justified in this regard moreover for the period after respondent had offered to concede that petitioner was entitled to full relief from joint liability petitioner unreasonably protracted the proceedings and is therefore ineligible for costs pursuant to sec_7430 see 90_tc_1256 -- - in light of our conclusions that the position_of_the_united_states was substantially justified we need not reach respondent’s arguments that petitioner unreasonably protracted the proceedings apart from our conclusion that petitioner unreasonably protracted the proceedings after date that petitioner has failed to exhaust administrative remedies and that the fees requested are unreasonable petitioner’s motion for litigation and administrative costs will be denied an appropriate order and decision will be entered
